Case 18-62370-wlh        Doc 73    Filed 01/28/21 Entered 01/28/21 14:28:05             Desc Main
                                   Document      Page 1 of 7



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                            )           CASE NO. 18-62370-WLH
                                                  )
CONNIE SANDERS,                                   )           CHAPTER 7
                                                  )
         Debtors.                                 )
                                                  )
                                                  )
                                                  )
S. GREGORY HAYS, Trustee of the Estate of         )           CONTESTED MATTER
Connie Sanders,                                   )
                                                  )
         Objector,                                )
                                                  )
         vs.                                      )
                                                  )
DEPARTMENT OF THE TREASURY –                      )
INTERNAL REVENUE SERVICE,                         )
                                                  )
         Claimant.                                )
                                                  )

   NOTICE OF REQUIREMENT OF RESPONSE TO OBJECTION TO PROOF OF
   CLAIM NO. 1-1 FILED BY DEPARTMENT OF THE TREASURY – INTERNAL
 REVENUE SERVICE, OF DEADLINE FOR FILING RESPONSE, AND OF HEARING

         PLEASE TAKE NOTICE that S. Gregory Hays, Trustee for the estate of Connie
Sanders, has filed an Objection to the above-referenced claim seeking an order to disallow it in
its entirety for purposes of distribution.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

       If you do not want the court to grant the relief requested, or if you want the court to
consider your views, then on or before March 2, 2021, you or your attorney must:

         (1)    File with the court a written response, explaining your positions and views as to
                why your claim should be allowed as filed. The written response must be filed at
                the following address:

                                  Clerk, United States Bankruptcy Court
                                    1340 Richard B. Russell Building



16140629v1
Case 18-62370-wlh      Doc 73     Filed 01/28/21 Entered 01/28/21 14:28:05            Desc Main
                                  Document      Page 2 of 7



                                      75 Ted Turner Drive, S.W.
                                       Atlanta, Georgia 30303

              If you mail your response to the Clerk for filing, you must mail it early enough so
              that the Clerk will actually receive it on or before the date stated above.

        (2)   Mail or deliver a copy of your written response to the Objector’s attorney at the
              address stated below. You must attach a Certificate of Service to your written
              response stating when, how, and on whom (including addresses) you served the
              response.

        If you or your attorney file a timely response, then a hearing will be held in Courtroom
1403, United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia at 10:30 a.m.
on March 4, 2021. You or your attorney must attend the hearing and advocate your position.
However, given the current public health crisis, hearings may be telephonic only. Please check
the “Important Information Regarding Court Operations During COVID-19 Outbreak” tab at
the top of the GANB Website prior to the hearing for instructions on whether to appear in person
or by phone.

Dated: January 28, 2021                     ARNALL GOLDEN GREGORY LLP

                                            By:/s/ Michael J. Bargar
                                            Michael J. Bargar, Ga. Bar No. 645709
                                            171 17th Street, N.W.
                                            Suite 2100
                                            Atlanta, Georgia 30363-1031
                                            (404) 873-8500
                                            michael.bargar@agg.com

                                            Attorneys for Trustee




                                               2
16140629v1
Case 18-62370-wlh         Doc 73    Filed 01/28/21 Entered 01/28/21 14:28:05             Desc Main
                                    Document      Page 3 of 7




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                            )           CASE NO. 18-62370-WLH
                                                  )
CONNIE SANDERS,                                   )            CHAPTER 7
                                                  )
         Debtors.                                 )
                                                  )
                                                  )
                                                  )
S. GREGORY HAYS, Trustee of the Estate of         )           CONTESTED MATTER
Connie Sanders,                                   )
                                                  )
         Objector,                                )
                                                  )
         vs.                                      )
                                                  )
DEPARTMENT OF THE TREASURY –                      )
INTERNAL REVENUE SERVICE,                         )
                                                  )
         Claimant.                                )
                                                  )


               OBJECTION TO PROOF OF CLAIM NO. 1-1 FILED BY
         DEPARTMENT OF THE TREASURY – INTERNAL REVENUE SERVICE

         COMES NOW S. Gregory Hays, the Chapter 7 Trustee herein (“Trustee”) and objects to

Proof of Claim No. 1-1 filed by the Department of the Treasury – Internal Revenue Service

(“Claimant”), by showing the Court as follows:

                                                   1.

         Connie Sanders (the “Debtor”) filed a voluntary petition for relief under Chapter 7 of Title

11 U.S.C. on July 26, 2018 (the “Petition Date”), thereby initiating Case No. 18-62370-wlh (the

“Case”).




                                                  3
16140629v1
Case 18-62370-wlh         Doc 73    Filed 01/28/21 Entered 01/28/21 14:28:05              Desc Main
                                    Document      Page 4 of 7



                                                     2.

        Shortly thereafter, Trustee was appointed to the Case as the Chapter 7 trustee, pursuant to

11 U.S.C. § 701(a)(1).

                                                     3.

        A bar order was issued on October 22, 2018, setting January 22, 2019 as the last day to file

proofs of claim in this case.

                                                     4.

        On October 30, 2018, Claimant filed Claim No. 1-1 in the amount of $6,335.81 based upon

$3,646.00 in unpaid taxes and $51.29 in unpaid interest for tax period 12/31/2017, $984.51 in unpaid

interest for tax period 12/31/2010, and $7.39 in unpaid interest for tax period 12/31/2011 (the

“Claim”). Of that amount, $3,697.29 is listed as entitled to priority under 11 U.S.C. § 507(a)(8).

                                                     5.

        Upon information and belief, the unpaid taxes and interest for tax period 12/31/2017 equal

$1,359.71; the unpaid taxes and/or interest for tax period 12/31/2010 equals $426.84; and the unpaid

taxes and/or interest for tax period 12/31/2010 equals $161.33. Therefore, the claim should be

allowed as a priority, unsecured claim in the amount of $1,359.71 and as a non-priority, general

unsecured claim in the amount of $585.17.

                                                     6.

        As a result, Trustee objects to the Claim.

        WHEREFORE, Trustee respectfully requests that the Court:

        a) Allow Claim No. 1-1 as a priority, unsecured claim in the amount of $1,359.71 and as a

             non-priority, general unsecured claim in the amount of $585.17; and




                                                     4
16140629v1
Case 18-62370-wlh        Doc 73    Filed 01/28/21 Entered 01/28/21 14:28:05             Desc Main
                                   Document      Page 5 of 7




        b) Grant such other and further relief as the Court may deem just and proper.

        Respectfully submitted, this 28th day of January, 2021.

                                              ARNALL GOLDEN GREGORY LLP

                                              By:/s/ Michael J. Bargar
                                              Michael J. Bargar, Ga. Bar No. 645709
                                              171 17th Street, N.W.
                                              Suite 2100
                                              Atlanta, Georgia 30363-1031
                                              (404) 873-8500
                                              michael.bargar@agg.com

                                              Attorneys for Trustee




                                                 5
16140629v1
Case 18-62370-wlh         Doc 73      Filed 01/28/21 Entered 01/28/21 14:28:05          Desc Main
                                      Document      Page 6 of 7




                                     CERTIFICATE OF SERVICE

        This is to certify that I, Michael J. Bargar, am over the age of 18 and that I have this day

served a true and correct copy of the foregoing Notice Of Requirement Of Response To Objection

To Proof Of Claim No. 1-1 Filed By Department of the Treasury – Internal Revenue Service, Of

Deadline For Filing Response, And Of Hearing and Objection To Proof Of Claim No. 1-1 Filed

By Department of the Treasury – Internal Revenue Service by as set forth below on those persons

or entities at the address stated:


First Class Mail:
Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

First Class Mail:
Lisa D. Smith
Internal Revenue Service
401 W Peachtree St., NW
M/S 334-D
Atlanta, GA 30308

First Class Mail:
Internal Revenue Service
Centralized Insolvency Operation
P.O. Box 7346
Philadelphia, PA 19101-7346

First Class Mail:
Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

First Class Mail:
United States Attorney
Attention: Civil Process Clerk
Northern District of Georgia


                                                 6
16140629v1
Case 18-62370-wlh       Doc 73    Filed 01/28/21 Entered 01/28/21 14:28:05   Desc Main
                                  Document      Page 7 of 7



75 Ted Turner Drive SW, Suite 600
Atlanta, Georgia 30303-3309

First Class Mail:
Connie Sanders
1196 Lincoln Drive
Marietta, GA 30066

First Class Mail:
Ian M. Falcone
The Falcone Law Firm, P.C.
363 Lawrence Street
Marietta, GA 30060


        This 28th day of January 2021.

                                                 /s/ Michael J. Bargar
                                                 Michael J. Bargar
                                                 Georgia Bar No. 645709




                                             2
16140629v1
